*472
ORDER

PER CURIAM.
AND NOW, this 17th day of April, 2013, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by petitioner, is:
Whether the trial court’s transfer Order issued on the basis of the doctrine of forum non conveniens, based explicitly on the Cheeseman requirements, and the discretion of the trial court, exercised in a “sensible and well-reasoned manner,” should have been affirmed where the petitioners had submitted to the trial court affidavit evidence of the oppression that the large number of eight key witnesses, each located more than one hundred miles from the trial court, would suffer if the action were permitted to proceed in a county so distant?